Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
	This action is in response to the papers filed March 24, 2021. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the angiogenesis-related disease to be treated is macular degeneration, as recited in Claim 4; and 
ii) the STRO-1 bright MPCs are not genetically modified.

Amendments
        	Applicant's amendments, filed March 24, 2021, is acknowledged. Applicant has cancelled Claims 2-3, 8, 10-11, 13-14, and 16, amended Claims 1, 7, 9, and 15, and withdrawn Claims 12 and 17.
	Claims 1, 4-7, 9, 12, 15, and 17 are pending. 
	Claims 12 and 17 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 4-7, 9, and 15 are under consideration. 

Priority
This application is a continuation of application 12/309,158 filed on December 24, 2009, now abandoned, which is a 371 of PCT/AUS2007/000974 filed on July 12, 2007. Applicant’s claim for the benefit of a prior-filed application provisional application 60/830,651 filed on July 12, 2006 and 60/830,649 filed on July 12, 2006 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1. 	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) “used to diagnose the patient as having cancer”. 
With respect to Step 1, the claim is directed to a process, which is a statutory category of invention (Step 1: YES).
With respect to Step 2A, prong one, the judicial exception, the claim is direct to “excessive neovascularization is determined”, whereby the step of determining is an abstract idea or mental thought performed by the artisan, and thus directed to a judicial exception (Step 2A, prong one: YES).
With respect to Step 2A, prong two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim further recites wherein the step of determining is performed using fluorescein angiography. However, the additional element is not considered to integrate the judicial exception into a practical application because using fluorescein angiography is merely extra-solution activity to the judicial exception, to wit, one means by which successful completion and achievement of reducing the excessive neovascularization in the subject’s eye may be determined, and generally links the use of the judicial exception to a particular technological environment or field of use, to wit, a room in which the artisan can visualize the blood vessels in the patient’s eye(s). See MPEP §2106.05(g)(h). 
Furthermore, the additional element does not apply the judicial exception “determining” to effect a particular treatment for a disease or medical condition. See MPEP §2106.05 Update Section. Rather, successful completion of reducing the excessive neovascularization in the subject’s eye has already been achieved per the required action-taking step of administering to the subject’s eye a number of cells sufficient to reduce the excessive neovascularization already recited in the independent Claim 1. Instant Claim 15 does not change, modify, improve upon, or otherwise transform the already practiced method of independent Claim 1 which has necessarily achieved the required therapeutic result. Thus, the claim does not integrate the mental determination step into a practical application. (Step 2A, prong two: NO).
With respect to Step 2B, the use of fluorescein angiography from which the artisan thus performs the mental step of determining the state of the blood vessels in a patient’s eye(s) is well-understood, routine, and conventional activity in the research and clinical arts. See, for example, Algvere et al (Graefe’s Arch. Clin. Exp. Opthalmol. 235:149-158, 1997; pg 150, col. 1, Materials and Methods, Opthalmological examination, fluorescein angiography; of record in parent application 12/309,158). Thus, the claim is not considered to recite additional elements that amount to significantly more than the judicial exception itself (Step 2B: NO).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


2. 	Claims 1, 4-7, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites wherein the administered cell population comprises a number of cells sufficient to reduce the excessive neovascularization. 
The limitation lacks antecedent basis because it is unclear which “number of cells” Applicant refers to that is to be present in an amount sufficient to reduce the excessive neovascularization. 

The method further requires this cell population that is enriched for Stro-1bright, TNAP+, CD146+ non-hematopoietic mesenchymal precursor cells to then be expanded in culture. 
Bara et al (Stem Cells 32: 1713-1723, 2014) is considered relevant art for having taught that those of ordinary skill in the art immediately recognize that in vitro expansion of MSC “causes dramatic changes in MSC phenotype which has very significant implications for the development of effective therapies” (Abstract). MSCs appear to lose multipotency and display a propensity toward osteogenic differentiation (pg 1716, col. 1). 
The instant specification cites Gronthos et al (Blood 85(4): 929-940, 1995; pg 32, line 25; of record) as support for expanding TNAP+ cells; however, Gronthos et al (1995) taught that the number of Stro-1 cells in the population can dramatically change, depending upon the growth factors, or combination(s) thereof, used to expand the cells, as evidenced by the colony forming abilities of the thus-expanded cell populations (Figures 9-10). The specification also cites Gronthos et al (J. Cell Science 116: 1827-1835, 2003; of record) as support for expanding TNAP+ cells; however, Gronthos et al (2003) taught that the number of Stro-1 cells in the population can dramatically change, whereby even with a starting cell population comprising 73% Stro-1 bright cells (pg 1829, col. 2), after expansion, the cell population may only comprise a minor subpopulation, e.g. as little as 3% (a 96% loss) (pg 1831, col. 2). 
Instant specification discloses having expanded the TNAP+ cells in a culture medium as per Gronthos et al (1995) (pg 33, lines 10-12), wherein Gronthos et al (1995) taught the culture medium comprises EGF and/or bFGF (syn. FGF-2) (pg 932, col. 1, Figure 3). Short et al (Arch. Medical Res. 34: 565-571, 2003) is considered relevant prior art for having taught that culturing Stro-1+ CFU-F marrow stromal cells in a culture medium comprising EGF or FGF-2 (syn. bFGF) reduces the expression of alkaline phosphatase (syn. TNAP; pgs 566-567, joining ¶). Thus, one of ordinary skill in the art reading the instant specification would immediately recognize that although the initial population enriched for at least 10% of the cells being TNAP+ would substantially, if not entirely, lose expression of the TNAP+ marker during expansion practiced in the instant working examples. The Examiner further notes that Gronthos et al (1995) fails to teach the % cells that are expressing Stro-1, nor CD146+, after the culturing steps. So, 
It is clear that the thus-expanded cell population is heterogeneous, as was the starting cell population prior to enrichment. However, the instant specification fails to disclose, and the instant claims fail to recite, what % of the thus-expanded cell population is, in fact, Stro-1bright, TNAP+, CD146+ non-hematopoietic mesenchymal precursor cells. Essentially, one does not even know the identity of the thus-expanded cell population disclosed by the instant application, nor recited in the instant claims. 
The method then requires administering to the subject’s eye some number of the thus-expanded, structurally/phenotypically undisclosed, cell population, whereby said number is to be “sufficient to reduce the excessive neovascularization”. However, neither the claims nor the specification identify the specific cell type that achieves the required functional property “to reduce the excessive neovascularization”. 
Thus, it is unclear if Applicant is referring to a sufficient number of the structurally and functionally undisclosed cells non-TNAP+, and/or non-CD146+, and/or non-Stro-1bright non(?)-MPCs, or if Applicant is referring to a sufficient number of the at least 10% Stro-1bright, TNAP+, CD146+ MPCs. 
With respect to Claim 9, the claim recites “wherein the administered culture expanded cell population comprises a concentration of cells of at least 1x10^7 to about 5x10^7 cells/ml”. However, the term "comprising" is open-ended and allows for additional, unrecited elements in the claims. MPEP 2111.03 specifically sets forth that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Thus, the claim is considered to reasonably encompass the administration of a cell number [much] greater than about 5x10^7 cells, e.g. 10^8 or 10^9. Furthermore, because both the enriched, pre-expanded cell population and the post-expanded cell population of unknown and undisclosed structure/function phenotype are each heterogeneous, it is unclear which cell type, the Stro-1bright, TNAP+, CD146+ MPCs or the non-TNAP+, and/or non-CD146+, and/or non-Stro-1bright non(?)-MPCs, the recitation of “at least 1x10^7 to about 5x10^7 cells/ml” is referring to. 

Dependent claims are included in the basis of the rejection because although they recite and encompass “a number of cells sufficient to reduce the excessive neovascularization”, they do not correct the primary deficiencies of the independent claims.
	Appropriate correction is required.

Response to Arguments
Applicant argues that having amended the independent claim to recite wherein the starting population is enriched for at least 10% Stro-1bright, TNAP+, CD146+ non-hematopoietic mesenchymal precursor cells renders the prior rejection moot. 
Applicant’s argument(s) has been fully considered, but is not persuasive. As discussed above, both the prior and post-filing art recognize that stem cell marker phenotypes change while expanded in culture. Instant specification and claims fail to disclose/recite the phenotypic identity of the thus-expanded cell population, and corresponding % of phenotypic subtypes within, and thus knowing the starting cell culture population does not inform the ordinary artisan to the identity and respective % mix of cell marker phenotypes after a generically recited expansion step. 

Applicant argues that any assessment of treatment efficacy begins at an arbitrary time point in disease progression and is determined with reference to a phenotype just prior to initiating treatment. In some cases, assessment is qualitative, and in others it is quantitative, but, for any given condition to be treated, the standard (s) for improved/ameliorated symptoms is set and known in the relevant clinical art. Thus, it is submitted that the POSA would be well aware of suitable clinical techniques (e.g.' fluorescein angiography) and standards for determining "excessive neovascularization" and adequate reduction thereof. A person of ordinary skill in the art (POSA) would readily understand the functional/structural endpoint of a reduction in excessive neovascularization, as, e.g. eye vascularization is routinely evaluated in the art by well-known techniques (e.g., fluorescein angiography), even though such may vary based on the patient’s age and/or other variables.
Applicant’s argument(s) has been fully considered, and is persuasive, in part. Per Applicant’s admission, it is clear that the claims encompass subjective, e.g. qualitative, determination of efficacy. Nevertheless, such is an after-the-fact determination, as does not 

3. 	Claims 1, 4-7, 9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites wherein the administered cell population comprises a number of cells sufficient to reduce the excessive neovascularization. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000). 
The specification discloses “reduce the excessive neovascularization” is determined via measurement of fluorescein leakage (pg 33, line 36, “to document the level of fluorescein leakage from each of the lesions”).
The working examples (Example 2-3) disclose the intravitreal injection of 1x10^5 cells expanded from a heterogeneous TNAP+, Stro-3negative, bone marrow mononuclear cell population. The specification fails to disclose, and provides no evidence, that the administered cells are Stro-1bright, TNAP+, CD146+ MPCs, nor what fraction (%) of this cell population are Stro-1bright, TNAP+, CD146+ MPCs. Thus, on its face, the working examples make use of a cell population that is distinctly different than what is presently claimed. 


The method further requires this cell population that is enriched for Stro-1bright, TNAP+, CD146+ non-hematopoietic mesenchymal precursor cells to then be expanded in culture. 
The claim clearly recites that the administered cell population is a mixed cell population. While it is clear that the starting cell population may comprise at little as 10% Stro-1bright, TNAP+, CD146+ MPCs, the claim does not recite what % of Stro-1bright, TNAP+, CD146+ MPCs are present, if any, in the heterogeneous cell population after the expansion step, said expanded cell population then being administered to the subject’s eye. 
While Example 2 discloses establishing a primary culture of the TNAP+ cells (pg 33, lines 10-12), the specification fails to disclose what percentage of these TNAP+ cells are, in fact, Stro-1bright and/or CD146+, as required by the independent claim, nor the culture medium conditions in which the TNAP+ cells are expanded, nor the resulting % of Stro-1bright, TNAP+, CD146+ MPCs present in the thus-expanded cell populations which are then used for administration. Instant specification working example fails to disclose what % of the TNAP+ enriched cell population is actually present. Instant specification fails to disclose what % of the TNAP+ enriched cell population is, in fact, Stro-1bright, nor even CD146+. 
Gronthos et al (J. Bone and Mineral Res. 14(1): 47-56, 1999) evidences that mere presence of TNAP does not strictly correlate with or establish expression of Stro-1. Rather, as shown in Figure 1, only about 2.4% of the cells that are TNAP+ may also be Stro-1+. 
Bara et al (Stem Cells 32: 1713-1723, 2014) is considered relevant art for having taught that those of ordinary skill in the art immediately recognize that in vitro expansion of MSC “causes dramatic changes in MSC phenotype which has very significant implications for the development of effective therapies” (Abstract). MSCs appear to lose multipotency and display a propensity toward osteogenic differentiation (pg 1716, col. 1). 
The instant specification cites Gronthos et al (Blood 85(4): 929-940, 1995; pg 32, line 25; of record) as support for expanding TNAP+ cells; however, Gronthos et al (1995) taught that the number of Stro-1 cells in the population can dramatically change, depending upon the growth factors, or combination(s) thereof, used to expand the cells, as evidenced by the colony forming abilities of the thus-expanded cell populations (Figures 9-10). The specification also cites Gronthos et al (J. Cell Science 116: 1827-1835, 2003; of record) as support for expanding TNAP+ cells; however, Gronthos et al (2003) taught that the number of Stro-1 cells in the 
Instant specification discloses having expanded the TNAP+ cells in a culture medium as per Gronthos et al (1995) (pg 33, lines 10-12), wherein Gronthos et al (1995) taught the culture medium comprises EGF and/or bFGF (syn. FGF-2) (pg 932, col. 1, Figure 3). 
Short et al (Arch. Medical Res. 34: 565-571, 2003) is considered relevant prior art for having taught that culturing Stro-1+ CFU-F marrow stromal cells in a culture medium comprising EGF or FGF-2 (syn. bFGF) reduces the expression of alkaline phosphatase (syn. TNAP; pgs 566-567, joining ¶). Thus, one of ordinary skill in the art reading the instant specification would immediately recognize that although the initial population enriched for at least 10% of the cells being TNAP+ would substantially, if not entirely, lose expression of the TNAP+ marker during expansion practiced in the instant working examples. The Examiner further notes that Gronthos et al (1995) fails to teach the % cells that are expressing Stro-1, nor CD146+, after the culturing steps. So, here, too, Gronthos et al (1995) is uninformative as to the resulting composition of cell type(s) present in the heterogeneous, structurally undisclosed, thus-expanded cell population. 
Kortesidis et al (Blood 105(10): 3793-3801, May 15, 2005; available online January 27, 2005) is considered relevant prior art for having taught that bone marrow-derived stromal cells naturally express high levels of Stro-1 and CD146; however, the Stro-1bright, CD146+ stromal cells “revealed considerable differences in the gene expression profiles of these precursor cells when compared with culture-expanded BMSSCs” (pg 3793, col. 2), with “a down-regulation of the early stromal marker, Stro-1, over prolonged ex vivo expansion” (pg 3794, col. 1). 
De Bari et al (Arthritis & Rheumatism 54(4): 1209-1221, April 2006; available online March 30, 2006) is considered relevant prior art for having taught expansion of multipotent stromal cells in tissue culture, said cell population comprising periosteal cells being CD146+, but the thus-expanded cells lack TNAP expression (pg 1212, col. 2, “alkaline phosphatase… undetectable in expanded periosteal cells”; Figure 1d).




With respect to Claim 9, the claim recites “wherein the administered culture expanded cell population comprises a concentration of cells of at least 1x10^7 to about 5x10^7 cells/ml”. However, the term "comprising" is open-ended and allows for additional, unrecited elements in the claims. MPEP 2111.03 specifically sets forth that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Thus, the claim is considered to reasonably encompass the administration of a cell number [much] greater than about 5x10^7 cells, e.g. 10^8 or 10^9. Furthermore, because both the enriched, pre-expanded cell population and the post-expanded cell population of unknown and undisclosed structure/function phenotype are each heterogeneous, it is unknown which cell type, the Stro-1bright, TNAP+, CD146+ MPCs or the non-TNAP+, and/or non-CD146+, and/or non-Stro-1bright non(?)-MPCs, the recitation of “at least 1x10^7 to about 5x10^7 cells/ml” is referring to. 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Instant claims are directed to a heterogeneous population of structurally and functionally undisclosed cells that are to be administered to a subject to reduce excessive neovascularization in the subject’s eye. The prior art evidences that the Stro-1 and TNAP cell markers do not positively correlate with each other. The prior art evidences that both the Stro-1 and TNAP cell marker expression profiles change over time, typically decreasing, when expanding a starting cell population in tissue culture. Instant claims fail to recite a specific culture condition (parameter variable) and length of time (parameter variable) for which the starting heterogeneous cell population is to be expanded in culture such that the thus-expanded, resulting cell population has the instantly recited cell marker phenotype expression profile. Thus, knowledge of a starting heterogeneous cell population does not predictably inform the ordinary artisan as to the % cell marker phenotype(s) expression profile of a resulting, thus-expanded (indefinitely expanded?), 
The limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of mixed cell populations comprising, if at all, unknown and variable % amounts of Stro-1bright, TNAP+, CD146+ MPCs, if any, that when administered are “sufficient to reduce the excessive neovascularization”, at the time the application was filed. The working examples make use of one specific cell number dosage of one specific, structurally undisclosed, cell population that is distinctly different than what is presently claimed. There is no evidence that one of ordinary skill in the art would be able to reasonably extrapolate the therapeutic efficacy of a first structurally undisclosed cell population to a necessarily, sufficiently, and predictable therapeutic efficacy of a second, distinctly different structurally undisclosed cell population.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because although they recite and encompass “a number of cells sufficient to reduce the excessive neovascularization”, they do not correct the primary deficiencies of the independent claims.

Response to Arguments
Applicant argues that the skilled artisan could readily as a matter of routine determine a therapeutically effective dose of such cells to achieve a reduction in excessive neovascularization.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s argument is not on point. The instant rejection is a based on a lack of adequate written description for the cellular identity of the heterogeneous cell population to be administered to the eye so as to achieve the reduction in excessive neovascularization. It is not an enablement rejection. As evidenced by Snable et al (WO 98/34485; of record in IDS of parent application 12/309,158) and Otani et al (Nature Medicine 8(9): 1004-1010, 2002; of record in IDS), discussed below, it is considered that the ordinary artisan would know how to determine an 
It is clear that the thus-expanded cell population is heterogeneous, as was the starting cell population prior to enrichment. However, the instant specification fails to disclose, and the instant claims fail to recite, what % of the thus-expanded cell population is, or if any, in fact, Stro-1bright, TNAP+, CD146+ non-hematopoietic mesenchymal precursor cells. Essentially, one does not even know the identity of the thus-expanded cell population disclosed by the instant application, nor recited in the instant claims. The cited prior art (Gronthos et al) evidences that the % of Stro-1bright MPCs changes during expansion in culture, e.g. as much as a 96% loss. The cited prior (Short et al) also evidences that the culture conditions of Gronthos et al results in the down-regulation/loss of TNAP expression. 
The instant application fails to describe the composition of the heterogeneous cell population that was administered to the eye, and thus it is simply unknown what cell type(s), or combinations thereof, must be present in order to achieve a clinically meaningful, real-world result of reducing the excessive neovascularization in the subject’s eye. It is simply unknown, undisclosed, and unrecited which cell type(s) in the thus-expanded heterogeneous cell population are responsible for achieving the required functional property of reducing the excessive neovascularization in the subject’s eye. 

Applicant argues that the cell population enriched for TNAP+ MPCs of Example 2 were expanded prior to intravitreal administration. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner does not disagree with the disclosure of Example 2. At issue, is that Example 2 does not disclose the % of TNAP+, CD146+ MPCs present in the cell population after the enrichment step, nor the % of TNAP+, CD146+ MPCs present in the cell population after the expansion step. Thus, neither Examples 2 nor 3 (cells prepared by Example 2) disclose the % of TNAP+, CD146+ MPCs present in the cell population that is administered to the subject’s eye. The working examples do not establish a nexus between the identity and number of the cells in the administered heterogeneous cell population that is “sufficient to reduce the excessive neovascularization in the subject’s eye”.
	 
Applicant argues that the ordinary artisan can readily test a range of cell number doses. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Whether one of skill in the art can test a range of cell number doses is not germane to this rejection, since the 

4. 	Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 1 recites a method of reducing excessive neovascularization in the eye of a subject, the method comprising the step of administering to the subject’s eye a number of cells sufficient to reduce the excessive neovascularization. 
	Claim 15 recites wherein the reduction in excessive neovascularization is determined by fluorescein angiography.
	The recitation of Claim 15 is not considered to further limit the treatment method of Claim 1 because as recited by the independent Claim 1, successful completion of reducing the excessive neovascularization in the subject’s eye has already been achieved per the required action-taking step of administering to the subject’s eye a number of cells sufficient to reduce the excessive neovascularization. 
The action-taking step of Claim 15 is, itself, not therapeutic, but rather is post-treatment diagnostic. The therapeutic result of Claim 1 is irrelevant to the diagnostic method in which the thus-achieved therapeutic result is later (Claim 15) evaluated. The diagnostic means of Claim 15 does not change the thus-practiced method steps and thus-achieved therapeutic result of Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

5. 	The prior rejection of Claims 1, 4-7, 9, and 15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caplan et al (WO 04/084950; of record in IDS) in view of Snable et al (WO 98/34485; of record in IDS of parent application 12/309,158), Otani et al (Nature Medicine 8(9): 1004-1010, 2002; of record in IDS), Shi et al (J. Bone and Mineral Res. 18(4): 696-704, 2003), and Gronthos et al (U.S. 2005/0019911; published January 27, 2005; co-author of Shi et ) is withdrawn in light of Applicant’s amendment to the claims and it is unclear/unknown what is the structural/functional phenotype of the thus-expanded cell population that is to be administered, discussed supra, presently claimed and as disclosed in the specification, from which to make a meaningful determination of what would/would not be considered obvious to those of ordinary skill in the art.

Conclusion
6. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633